Citation Nr: 1607671	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  12-01 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for tuberculosis, glycosuria, residuals of heart attack, hyperlipidemia, presbyopia, cataracts, diabetes mellitus, hyperglycemia, and hypertensive retinopathy.

3.  Entitlement to a compensable initial evaluation for glaucoma.

4.  Entitlement to a compensable initial evaluation for bilateral hearing loss.

5.  Entitlement to a compensable initial evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 1978, from November 1990 to May 1991, and from January 2003 to January 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The issues of entitlement to initial compensable evaluations for glaucoma, bilateral hearing loss, and hypertension are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  In June 1994, the RO issued a rating decision that denied the Veteran's original claim seeking service connection for a left shoulder disability.  Notice of this rating decision was sent to the Veteran that same month.

2.  In March 1995, the Veteran filed a timely notice of disagreement contesting the RO's June 1994 rating decision.

3.  Upon receipt of additional evidence, the RO readjudicated the Veteran's claim in a September 1995 rating decision.  Notice of this rating decision was sent to the Veteran that same month.

4.  In April 1996, the RO issued a statement of the case addressing this issue.  

5.  Upon receipt of additional evidence, the RO readjudicated the Veteran's claim in a November 1997 rating decision.  Although notified of this decision in December 1997, the Veteran did not timely file an appeal or submit any pertinent evidence within the appeal period.

6.  Evidence received since the RO's June 1994 rating decision was not previously considered by VA and relates to an unestablished fact, and combined with VA's duty to assist, raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left shoulder disability.

7.  The Veteran's current left shoulder disability, diagnosed as status post left rotator cuff repair with Mumford and Neer acromioplasty with residual partial thickness rotator cuff tear, cannot be reasonably disassociated from his active duty service.  

8.  At the September 2015hearing before the Board, prior to the promulgation of a decision in this appeal, the appellant requested a withdrawal of the issues seeking entitlement to service connection for tuberculosis, glycosuria, residuals of heart attack, hyperlipidemia, presbyopia, cataracts, diabetes mellitus, hyperglycemia, and hypertensive retinopathy.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection of a left shoulder disability, diagnosed as status post left rotator cuff repair with Mumford and Neer acromioplasty with residual partial thickness rotator cuff tear, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107; (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for withdrawal of an appeal of the issues seeking entitlement to service connection for tuberculosis, glycosuria, residuals of heart attack, hyperlipidemia, presbyopia, cataracts, diabetes mellitus, hyperglycemia, and hypertensive retinopathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Left Shoulder Disability

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

New evidence is defined as existing evidence not previously submitted to VA.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

38 C.F.R. § 3.156(a) creates a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The regulation "does not require new and material evidence as to each previously unproven element of a claim."  Id.; see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

In June 1994, the RO issued a rating decision that denied the Veteran's original claim seeking service connection for a left shoulder disability.  Notice of this decision was sent to the Veteran that same month.  In March 1995, the Veteran filed a timely notice of disagreement contesting the RO's June 1994 rating decision.  Upon receipt of additional evidence, the RO readjudicated the Veteran's claim in a September 1995 rating decision.  Notice of this rating decision was sent to the Veteran that same month.  In April 2006, the RO issued a statement of the case addressing this issue.  After receiving additional evidence, the RO readjudicated the Veteran's claim in a November 1997 rating decision.  Although notified of this decision in December 1997, the Veteran did not timely file a substantive appeal or submit any further pertinent evidence within the appeal period.  38 C.F.R. § 3.156(b).  Thus, the RO's June 1994 rating decision is final.  38 U.S.C.A. § 7105.

In February 2009, the Veteran filed a claim to reopen the issue of entitlement to service connection for a left shoulder disability.  Evidence received since the RO's June 1994 rating decision is both new and material.  In particular, the newly submitted evidence indicates that the Veteran served on active duty from January 2003 to January 2009, and his service treatment records from this period reveal that he underwent inservice left shoulder surgery in February 2003.  Under these circumstances, reopening the Veteran's claim of entitlement to service connection for a left shoulder disability is warranted.  The newly received service treatment records do not warrant reconsideration of the June 1994 rating decision, as they were not in existence at that time.  38 C.F.R. § 3.156(c).  

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a chronic disease, such as arthritis, when it is manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 1111. 

The Veteran served on active duty in the Army from June 1978 to August 1978, from November 1990 to May 1991, and from January 2003 to January 2009.
The enlistment examination for his final period of service, conducted in February 2003, was silent as to any left shoulder disability.  

Under these circumstances, the Veteran is presumed to have entered this period of military service in sound condition.  Consequently, the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  See Wagner, 370 F.3d at 1096; Horn, 25 Vet. App. at 234; see also 38 U.S.C.A. § 1111. 

Based upon a longitudinal review of the evidence, the Board concludes that clear and unmistakable evidence demonstrates that the Veteran had a preexisting left shoulder disability at the time he entered his final period of service in January 2003.  Specifically, a July 1997 VA examination for joints concluded with a diagnosis of osteoarthritis of the left acromioclavicular joint, which was established by x-ray examination.

The Board also finds, however, that the record does not demonstrate by clear and unmistakable evidence that the Veteran's preexisting left shoulder disability was not aggravated by service.  To the contrary, the Veteran's service treatment records beginning in January 2004 reflect frequent complaints of left shoulder pain, which began after the Veteran was injured while weight lifting.  A January 2004 MRI examination of the left shoulder revealed an impression of severe rotator cuff tendonitis.  In February 2004, the Veteran underwent a left rotator cuff repair with Mumford and Neer acromioplasty.  A March 2004 inservice treatment report noted that the surgery had revealed a complete rotator cuff tear.  Finally, a duty status report, dated in April 2004, noted that the rotator cuff surgery was required due to the Veteran's injury when he was lifting weights while on active duty.

Under these circumstances, as the record does not demonstrate by clear and unmistakable evidence that the Veteran's preexisting left shoulder disability was not aggravated by service, the Veteran is presumed to have entered into his final period of military service in sound condition.  Accordingly, the remaining issue for consideration is whether the Veteran's left shoulder disability is due to or the result of his military service.

After reviewing the evidence of record, the Board concludes that the Veteran's current left shoulder disability, diagnosed as status post left rotator cuff repair with Mumford and Neer acromioplasty with residual partial thickness rotator cuff tear, cannot be reasonably disassociated from his active duty service.  Accordingly, resolving all doubt in favor of the Veteran, service connection for a left shoulder disability is warranted.

B.  Withdrawal of Issues on Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal of the issues seeking entitlement to service connection for tuberculosis, glycosuria, residuals of heart attack, hyperlipidemia, presbyopia, cataracts, diabetes mellitus, hyperglycemia, and hypertensive retinopathy, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.

      
ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left shoulder disability is reopened.  

Service connection for a left shoulder disability, diagnosed as status post left rotator cuff repair with Mumford and Neer acromioplasty with residual partial thickness rotator cuff tear, is granted.

The appeal of the issues seeking entitlement to service connection for tuberculosis, glycosuria, residuals of heart attack, hyperlipidemia, presbyopia, cataracts, diabetes mellitus, hyperglycemia, and hypertensive retinopathy is dismissed.


REMAND

The Veteran is seeking compensable initial evaluations for his glaucoma, bilateral hearing loss, and hypertension.  Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

At his September 2015 hearing before the Board, the Veteran testified that his service-connected glaucoma, bilateral hearing loss, and hypertension had worsened since the most recent VA examinations addressing the severity of these disabilities were conducted June 2012.  Under these circumstances, the RO must attempt to obtain any additional evidence which has become available, and then afford the Veteran new VA examinations to determine the current severity of these conditions.  38 C.F.R. § 3.159(c)(4)(i); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completion of the foregoing, the Veteran must be afforded the appropriate VA examinations to determine the current severity of his service-connected glaucoma, bilateral hearing loss, and hypertension.

The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate each of these disabilities must be reported in detail.  The functional effect of these disorders on the Veteran's daily activities must be report.

3.  The RO must notify the Veteran that it is his responsibility to report for all examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


 
_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


